DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 5/16/22.  Claims 1 and 11 have been amended.  Claims 1-11 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1:  Hebner is cited because it is pertinent to applicant’s disclosure. Hebner discloses a payment reader includes a payment reader includes a power management system to control the power mode of the payment reader. However, Applicant’s arguments are considered persuasive. Accordingly none of the cited prior art of record , discloses , teaches or fairly suggest wherein the first reader reads the first information via an antenna, the antenna being configured for non-contact communication, the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state, and the processor exclusively controls an ON/OFF of the first reading function of the first reader and an ON/OFF of the input detection function of the touch panel, based on a detection that the communication medium is placed in a predetermined position with respect to the first  reader or a detection that the card is placed in a predetermined position with respect to the second reader, the processor turns OFF the first reader in response to the input detection function of the touch panel being turned ON, and the processor turns OFF the input detection function of the touch panel in response to the first reader being turned ON. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in Re Claim 11: Hebner is cited because it is pertinent to applicant’s disclosure. Hebner discloses a payment reader includes a payment reader includes a power management system to control the power mode of the payment reader. However, Applicant’s arguments are considered persuasive. Accordingly none of the cited prior art of record , discloses , teaches or fairly suggest an information processing method of an information processing apparatus, the information processing apparatus including: setting each of the first reader, the second reader, and the input detection function of the touch panel to a standby state; and exclusively controlling an ON/OFF of the first reading function of the first reader and an ON/OFF of the input detection function of the touch panel, based on a detection that the communication medium is placed in a predetermined position with respect to the first reader or a detection that the card is placed in a predetermined position with respect to the second reader, wherein, in the exclusively controlling, the first reader is turned OFF in response to the input detection function of the touch panel being turned ON, and in the exclusively controlling, the input detection function of the touch panel is turned OFF in response to the first reader being turned ON. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887